      Case 9:19-cv-00931-BKS-DJS Document 44 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAY BRADSHAW,

                           Plaintiff,
           v.                                                9:19-CV-931
                                                              (BKS/DJS)

W. BURNS, et al.,

                           Defendants.



APPEARANCES:                                    OF COUNSEL:

JAY BRADSHAW
08-A-3654
Plaintiff, Pro Se
Southport Correctional Facility
P.O. Box 2000
Pine City, New York 14871

HON. LETITIA JAMES                              JOSHUA McMAHON, ESQ.
Attorney General of the State of New York       Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, New York 12224

DANIEL J. STEWART
United States Magistrate Judge

                                        ORDER

      Presently pending is Plaintiff’s Motion to Compel Discovery under FED. R. CIV.

P. 37. Dkt. No. 40. Plaintiff served interrogatories and a request for production of

documents upon Defendants in March 2020. Id. at p. 2. About the time that responses
        Case 9:19-cv-00931-BKS-DJS Document 44 Filed 07/20/20 Page 2 of 3




to those requests would have been due to Plaintiff under the Federal Rules of Civil

Procedure, the District Court issued an Order accepting Plaintiff’s Amended Complaint

for filing. Dkt. No. 35. Among other things, the Amended Complaint added additional

Defendants. Id. Judge Sannes then directed that only once service upon the newly added

Defendants had been made should all Defendants respond to the Amended Complaint.

Id. at pp. 27-28. Defendants therefore oppose the present Motion as premature in light

of the fact that Defendants have not yet responded to the Amended Complaint. Dkt. No.

42.

         Given the posture of this case where only some Defendants have appeared

through counsel, and none has responded to the Amended Complaint, the Court agrees

that it would be premature to direct Defendants to respond to the discovery requests at

this time. However, Defendants are directed to respond to Plaintiff’s March 2020

discovery demands within sixty (60) days of answering the Amended Complaint. 1

         The Court also directs that the deadlines set forth in the Uniform Pretrial

Scheduling Order, Dkt. No. 28, are stayed and new deadlines will be set after

Defendants’ answer the Amended Complaint.

         ACCORDINGLY, it is hereby




1
 There are multiple Defendants in this action. It is not clear to which Defendant or Defendants Plaintiff is directing
the interrogatories he submitted. Plaintiff should advise Defendants’ counsel in writing which Defendants he
wishes to respond to the interrogatories.
                                                          2
      Case 9:19-cv-00931-BKS-DJS Document 44 Filed 07/20/20 Page 3 of 3




      ORDERED, that Plaintiff’s Motion to Compel is GRANTED IN PART AND

DENIED IN PART as set forth above; and it is further

      ORDERED, that the pretrial deadlines in this case are stayed pending a response

to the Amended Complaint by Defendants.

      IT IS SO ORDERED.

Date: July 20, 2020
      Albany, New York




                                          3
